DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
This office action is responsive to the amendment filed on August 23, 2022.  As directed by the amendment: claim(s) 1 and 7 have been amended, claim(s) 6 have been cancelled, and no claim(s) have been added. Thus, claims 1-5 and 7-20 are currently pending in the application.
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-5 and 7 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Applicant's arguments filed August 23, 2022, regarding claims 8-20 have been fully considered but they are not persuasive. The applicant principally argues that the cited references do not teach “a third transparent portion” nor the limitation that “the first transparent portion, the second transparent portion, and the third transparent portion define a larger surface area of the exterior surface than the first opaque portion and the second opaque portion. Firstly, the applicant disagrees with the Examiner’s stance that the third transparent portion is essentially a duplication of parts. While the applicant points to the instant specification [0104] that states “the third transparent portion 826 can prevent cross-talk or internal reflection pathways between portions” it is also noted that in [0097] of the instant specification appears to further support that it is merely a duplication of parts by stating the repetition of the opaque and transparent portions serve the same or a similar functions as the first set of opaque and transparent portions. Furthermore, in [0007] it states that the second transparent portion can surround the third transparent portion or the third transparent portion can surround the second transparent portion which essentially states that the functions of the second transparent portion is the same as the third transparent portion (i.e. substitutable) and therefore, it appears to be a duplication of parts.
Additionally, the applicant argues that the distinction of surface area of the transparent portions and opaque are not purely design choice or an aesthetic design change. However, the citation of the instant specification [00088] further proves that it is in fact a design choice as it states “Such a configuration can allow for desired amounts of electromagnetic radiation to be transmitted through the transparent portion 422, 424, 426 of the component 400, while still preventing electromagnetic radiation from being internally reflected or leaking between the transparent portion 422, 424, 426.” In fact this supports that the actual design and distinction of surface are of the transparent portions may change depending on the desired amounts of electromagnetic radiation. The applicant has not presented any evidence as to any restrictions to why the device would need to be designed a certain way such as why a certain amount of surface area prevent more or less leakage between transparent portions or from being internally reflected. There is no guidance or details as to when success or failure of the device occurs due to the distinction of surface area of the transparent and opaque portions. The examiner is not convinced; therefore, the rejection has been maintained.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-5 and 7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ness (US 2016/0061726 A1).
Regarding claim 1, Ness discloses an electronic device (e.g. Fig 3A:300 [0088]), comprising: a housing defining an aperture and at least partially defining an internal volume of the electronic device (e.g. [0054]-[0056]; Fig 3a-e:318/324); an electromagnetic radiation emitter disposed in the internal volume (e.g. [0095]-[0096]; Fig 3a-e:316); and electromagnetic radiation detector disposed in the internal volume (e.g. [0095]-[0096]; Fig 3a-e:322); and an optical component disposed in the aperture (e.g. [0089]-[0091]; Fig 3a:314a/b/330/332), the optical component comprising: a first transparent portion disposed above the electromagnetic radiation detector (e.g. [0062]-[0064]; [0088]-[0097] Fig 3a:314b); a second transparent portion disposed above the electromagnetic radiation emitter (e.g. [0062]-[0064]; [0088]-[0097] Fig 3a:314a); an opaque portion disposed between the first transparent portion and the second transparent portion (e.g. [0088]; [0093]; [0102]; Fig 3b-c:332 the extended portion 332 that sits between the two transparent portions can be forms from a material that can be optically reflective in certain frequency bands of light as similar to the instant invention as detailed in the instant specification [0066]); the first transparent portion, the second transparent portion, and the opaque portion defining a flush exterior surface of the electronic device and an interior surface of the optical component (e.g. [0089]-[0091]; Fig 3a:312), the opaque portion extending from the exterior surface to the interior surface (e.g. [0088]; [0093]; [0102]; Fig 3b-c:332); an isolation component disposed in the internal volume, the isolation component abutting the optical component and at least partially defining a first chamber and a second chamber (e.g. [0082]-[0084] Fig 3A-E:312); wherein: the electromagnetic radiation detector is disposed in the first chamber and the electromagnetic radiation emitter is disposed in the second chamber (e.g. [0082]-[0084]; Fig 3a-e:318/324); and the isolation component prevents electromagnetic radiation from passing between the second chamber and the first chamber within the internal volume (e.g. [0082]-[0084]; Fig 3a-e:318/324 ).
Regarding claim 2, Ness discloses wherein the electromagnetic radiation detector comprises a light emitting diode (e.g. [0080] Fig 3a:316).
Regarding claim 3, Ness discloses wherein the electromagnetic radiation detector comprises at least one of a visible light detector or an infrared light detector (e.g. [0081] Fig 3a:322).
Regarding claim 4, Ness discloses wherein the electromagnetic radiation detector and the electromagnetic radiation emitter are separate from the optical component (e.g. Fig 3a-e).
Regarding claim 5, Ness discloses wherein the electromagnetic radiation emitter is a first electromagnetic radiation emitter and the electronic device further comprises a second electromagnetic radiation emitter disposed under the second transparent portion (e.g. [0088] the system can have more light emitters or light detectors).
Regarding claim 7, Ness discloses wherein the isolation component abuts the optical component at the opaque portion (e.g. Fig 3a-c:332).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 8-11 and 16-18 are rejected under 35 U.S.C. 103 as being unpatentable over Smart.
Regarding claim 8, Smart discloses a housing for an electronic device, comprising: a body defining an aperture and at least partially defining an exterior surface of the electronic device (e.g. Fig 1:50; col 3 lines 10-21); an optical component disposed in the aperture (e.g. col 3 lines 22-34), the optical component comprising: a first transparent portion (e.g. Fig 1/2:66 col 3 lines 22-34); a second transparent portion surrounding the first transparent portion (e.g. Fig 1/2:64 col 3 lines 22-34); a first opaque portion disposed between the first transparent portion and the second transparent portion (e.g. Fig 1/2:58 col 3 lines 10-34); the first transparent portion, the second transparent portion, and the first opaque portion further defining the exterior surface of the electronic device and defining an interior surface of the optical component (e.g. Fig 1:57 col 3 lines 10-17), the first opaque portion extending from the exterior surface to the interior surface (e.g. Fig 1:58 col 3 lines 10-34). 
Smart is silent regarding a third transparent portion; a second opaque portion disposed between the second transparent portion; and wherein: the first transparent portion, the second transparent portion, and the third transparent portion define a larger surface area of the exterior surface than the first opaque portion and the second opaque portion.
However, this is essentially a duplication of parts of the first and second transparent and opaque portions to incorporate the same pattern already disclosed by the prior art Smart. So, it would have been obvious to one of ordinary skill to add a third transparent portion and second opaque portion disposed between the second and third transparent portion in order to duplicate the pattern that is already utilized. Where a reference discloses one of the duplicate parts, and such parts do not necessarily result in a new and unexpected result, that the reference does not disclose the plurality of parts the recited plurality is of no significance as the reference meets the claim.  In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960).
Furthermore, while the prior art Smart is silent regarding wherein: the first transparent portion, the second transparent portion, and the third transparent portion define a larger surface area of the exterior surface than the first opaque portion and the second opaque portion. The examiner has noted that this is purely a design choice and an aesthetic design change. So, it would have been obvious to one of ordinary skill to have the first, second and third transparent portion to define a larger surface area of the exterior surface than the first opaque portion and the second opaque portion in order to achieve a desired design or output of light. The court found that matters relating to ornamentation only which have no mechanical function cannot be relied upon to patentably distinguish the claimed invention from the prior art. In re Seid, 161 F.2d 229, 73 USPQ 431 (CCPA 1947). MPEP 2144.04(I).
Regarding claims 9 and 11, modified Smart discloses wherein the second/third transparent portion surrounds the third/second transparent portion (e.g. Fig 1/2:64 col 3 lines 22-34 duplication of parts to get the third transparent portion continuing the current pattern).
Regarding claim 10, modified Smart discloses wherein the second opaque portion surrounds the third transparent portion (e.g. Fig 1/2:58 col 3 lines 10-34 duplication of parts of the first opaque portion).
Regarding claim 16, modified Smart discloses wherein at least one of the first opaque portion or the second opaque portion comprises a non-planar sidewall (e.g. Fig 2:58 ).
Regarding claim 17, modified Smart discloses wherein at least one of the first opaque portion or the second opaque portion comprises a first second defining the exterior surface and a second section defining an interior surface, the first section being laterally offset from the second section (e.g. Fig 1/2:58 col 3 lines 10-34).
Regarding claim 18, Smart discloses an electronic device (e.g. col 2 lines 11-21; Fig 2:10), comprising: a housing defining an aperture and at least partially defining an internal volume of the electronic device (e.g. Fig 1:50; col 3 lines 10-21); an electromagnetic radiation emitter disposed in the internal volume (e.g. Fig 1:16; col 2 lines 22-30; col 3 lines 21-34; col 4 lines 1-8); and electromagnetic radiation detector disposed in the internal volume (e.g. Fig 1:28 col 2 lines 24-34; col 3 lines 21-34); and an optical component disposed in the aperture (e.g. col 3 lines 22-34), the optical component comprising: a first transparent portion disposed above the electromagnetic radiation emitter or the electromagnetic radiation detector (e.g. Fig 1:66 col 3 lines 22-34); a second transparent portion surrounding the first transparent portion, the second transparent portion disposed above the other of the electromagnetic radiation emitter or the electromagnetic radiation detector (e.g. Fig 1:64 col 3 lines 22-34); a first opaque portion disposed between the first transparent portion and the second transparent portion (e.g. Fig 1:58 col 3 lines 10-34); the first transparent portion, the second transparent portion, and the first opaque portion at least partially defining an exterior surface of the electronic device and an interior surface of the optical component (e.g. Fig 1:57 col 3 lines 10-17), the first opaque portion extending from the exterior surface to the interior surface (e.g. Fig 1:58 col 3 lines 10-34). 
Smart is silent regarding a third transparent portion; a second opaque portion disposed between the second transparent portion; and wherein: the first transparent portion, the second transparent portion, and the third transparent portion define a larger surface area of the exterior surface than the first opaque portion and the second opaque portion.
However, this is essentially a duplication of parts of the first and second transparent and opaque portions to incorporate the same pattern already disclosed by the prior art Smart. So, it would have been obvious to one of ordinary skill to add a third transparent portion and second opaque portion disposed between the second and third transparent portion in order to duplicate the pattern that is already utilized. Where a reference discloses one of the duplicate parts, and such parts do not necessarily result in a new and unexpected result, that the reference does not disclose the plurality of parts the recited plurality is of no significance as the reference meets the claim.  In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960).
Furthermore, while the prior art Smart is silent regarding wherein: the first transparent portion, the second transparent portion, and the third transparent portion define a larger surface area of the exterior surface than the first opaque portion and the second opaque portion. The examiner has noted that this is purely a design choice and an aesthetic design change. The court found that matters relating to ornamentation only which have no mechanical function cannot be relied upon to patentably distinguish the claimed invention from the prior art. In re Seid, 161 F.2d 229, 73 USPQ 431 (CCPA 1947). MPEP 2144.04(I).
Claims 12-15 are rejected under 35 U.S.C. 103 as being unpatentable over Smart in view of Clavelle.
Regarding claim 12, Smart is silent regarding wherein the first transparent portion, the second transparent portion, the third transparent portion, the first opaque portion, and the second opaque portion comprise ceramic material.
However, Clavelle teaches a sensor window with integrated isolation feature wherein the first transparent portion, the second transparent portion, the third transparent portion, the first opaque portion, and the second opaque portion comprise ceramic material (e.g. [0034]; [0073] the back cover which is utilized for the transparent and opaque portions for the sensors can be made of ceramic, glass or a plastic material).
Therefore, it would have been obvious to one of ordinary skill in the area before the effective filing date to modify the system of Smart to incorporate the teachings of Clavelle wherein the first transparent portion, the second transparent portion, the third transparent portion, the first opaque portion, and the second opaque portion comprise ceramic material for the purpose of utilizing a known material for housing the emitters and detectors.
Regarding claim 13, modified Smart discloses wherein at least one of the first opaque portion or the second opaque portion comprises a coating deposited onto a surface of an adjacent transparent portion (e.g. Clavelle: [0073] glass frit braze, metallic brazing).
Regarding claim 14, modified Smart discloses wherein at least one of the first transparent portion, the second transparent portion, or the third transparent portion is joined to at least one of the first opaque portion or the second opaque portion by an adhesive (e.g. Clavelle: [0073] epoxy, heat activated film).
Regarding claim 15, modified Smart discloses wherein at least one of the first transparent portion, the second transparent portion, or the third transparent portion is directly fused to at least one of the first opaque portion or the second opaque portion (e.g. Clavelle: [0073] glass frit braze, metallic brazing, epoxy, heat activated film).
Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Smart as applied to claim 18 above, and further in view of Gross (US 2016/0360971 A1).
Regarding claim 19, modified Smart is silent regarding wherein the electromagnetic radiation emitter is a first electromagnetic radiation emitter and the electronic device further comprises a second electromagnetic radiation emitter disposed under the third transparent portion.
However, Gross discloses a monitoring system using a wearable device wherein there are multiple electromagnetic radiation emitters disposed on the device (e.g. Fig 4B [0053]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the modified system of Smart to utilize the third transparent portion to house another electromagnetic radiation emitter as it is well known in the art to utilize and array of emitters and detectors in order to accurately capture the data from the user (e.g. Gross [0053]).
Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Smart as applied to claim 18 above, and further in view of Herndon (US 6,444,076 B1).
Regarding claim 20, modified Smart is silent regarding wherein the optical component is formed by a double redrawing process.
However, Herndon discloses a method of assembly and creation of optical devices wherein the optical component is formed by a redrawing process. While the combination of Smart in further view of Herndon is silent of it being a double redrawing process, the examiner has understood this to mean that a double redrawing is required in order to create all three transparent portions and the two opaque portions.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the modified system of Smart to incorporate the teachings of Herndon wherein the optical component is formed by a double redrawing process for the purpose of utilizing a known process of manufacturing optical devices.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESSANDRA F HOUGH whose telephone number is (571)270-7902. The examiner can normally be reached Monday-Thursday 7 am - 4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Jackson can be reached on 5712724697. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




Jessandra Hough								November 27, 2022
/J.F.H./Examiner, Art Unit 3792  

/LYNSEY C Eiseman/Primary Examiner, Art Unit 3792